DETAILED ACTION
This action is responsive to the application filed 9/26/2019.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 9, 11, 12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lobo, et al., U.S. PGPUB No. 2015/0100503 (“Lobo”).
Lobo teaches a system and method for managing collaboration. With regard to Claim 1, Lobo teaches a computer-implemented method comprising: 
registering, by a computing device, user registration information for a first user and a second user of a collaborative software development environment ([0181] describes that users access a system by providing credential data provided as part of a registration process, where the Abstract describes a unified collaboration tool and workspace); 
accessing, by the computing device, a policy library of security policies providing permissions for sharing information within the collaborative software development environment ([0041]-[0042] describe security policies that can be selected and set; [0046]-[0047] describe other selectable conditions for use and sharing of information); 
assigning, by the computing device, one or more of the security policies to the first user and the second user ([0043] describes that permissions can be set for each of the attendees); 
receiving, by the computing device, a search request from the first user for the second user ([0125] describes that the system includes search engine capabilities permitting users to search for other users); 
searching, by the computing device, the user registration information for the second user ([0125] describes that a search engine searches through stored metadata to locate relevant users); and 
determining, by the computing device, that access can be granted to the first user to collaborate with the second user based on the one or more of the security policies ([0174] describes that a user adding other users to a context grant access to the other users to collaborate in a context; a context can expire ending the ability of users to collaborate).
Claim 9 recites a medium having instructions which cause a device to implement the method of Claim 1, and is similarly rejected. Claim 16 recites a system which executes the method of Claim 1, and is likewise rejected.
With regard to Claim 2, Lobo teaches that the determining that access can be granted comprises granting access, and the method further comprising sharing, by the computing device, information enabling the first user to add the second user as a contact within the collaborative software development environment. [0174] describes adding users to a collaboration space based on context permitting it. [0215] and Table 1 describe that collaboration users can be enabled to add or remove other users in a collaboration according to permissions, thereby additionally allowing a first and second user to add each other in other contexts.

With regard to Claim 5, Lobo teaches that the one or more security policies are selected from the group consisting of: a policy regarding block collaboration between users on certain device hardware elements; a policy regarding block collaboration between users that have a virtual private network connection; a policy regarding allowed collaboration between users that are on certain virtual private network connections; a policy regarding required collaboration between users only over a secure connection; a policy limiting collaboration to certain internet protocol addresses, domains and/or ports the user is allowed to connect to; a policy allowing offline collaboration between users; a policy requiring collaboration between users that are using encryption; a policy disabling or enabling document sharing; and a policy allowing collaboration between users only during a specific date or time span or a specific location. [0047] describes that user collaboration access can be set based on domains and time conditions related to the collaboration.
Claim 12 recites a medium having instructions which cause a device to implement the method of Claim 5, and is similarly rejected.
With regard to Claim 6, Lobo teaches that the method is performed by a plug-in architecture of the computing device. [0180] describes that system functions are carried out by modules operating within an enterprise system, where the current application describes a plug-in architecture as a system which plugs into an enterprise system.

With regard to Claim 14, Lobo teaches that the program instructions further cause the computing device to update the security policies independent and regardless of: any specific application, the first user, or the second user. [0047] describes that content access for a user can define usage conditions which can cause revocation of access, such as duration, amount of data transferred, etc.
With regard to Claim 15, Lobo teaches that the updating the security policies changes rules of collaboration between the first user and the second user. [0047] describes that access to content can be expired or revoked in response to conditions being met.
With regard to Claim 17, Lobo teaches program instructions to cause the administrative portal to search for the second developer in response to the search request. [0125] describes that a user can use a search engine to execute search requests for other users.
With regard to Claim 18, Lobo teaches program instructions to assign one or more security policies to the first developer and the second developer, the security policies providing permissions to share information amongst different users of the collaborative software development environment. [0219] describes that users of a collaboration can have controls set therefor, such as prevent them from sharing documents, while an owner of a collaboration remains able to do so.

With regard to Claim 20, Lobo teaches that enabling the first developer and the second developer to interact and share data comprises enabling real-time collaboration between the first developer and the second developer. [0235]-[0236] describe that users can initiate live share sessions.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 8, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lobo, in view of Rafiq, et al., U.S. PGPUB No. 2009/0276824 (“Rafiq”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Rafiq with Lobo. Rafiq describes at [0005] that the system is intended to provide efficient evaluation of security policy. Therefore, one of skill in the art would be motivated to combine Rafiq with Lobo, in order to improve the system of Lobo by making the security policy evaluation more efficient.
Claim 10 recites a medium having instructions which cause a device to implement the method of Claim 3, and is similarly rejected.
With regard to Claim 7, Rafiq teaches appending, by the computing device, the one or more of the security policies to a communications package for the first user; and sending, by the computing device, the communications package to the first user with the one or more of the security policies, wherein the one or more of the security policies are configured for caching by a development tool of the first user for later use. [0031] describes that access control entities parsed from the XML document can be cached after the document is retrieved and returned to the user after accessing an object as described at [0028].
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Rafiq with Lobo. Rafiq describes at [0005] that the system is 
Claim 13 recites a medium having instructions which cause a device to implement the method of Claim 7, and is similarly rejected.
With regard to Claim 8, Rafiq teaches that the communication package comprises one or more of the group consisting of: a component, an asset, and a tutorial. [0026] describes that the object being accessed by a user can be an asset such as employee information stored in a table. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Rafiq with Lobo, to add further efficiency to the enforcement of security policies.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718.  The examiner can normally be reached on M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
9/8/2021